Opinion by
Oliver, P. J.
It appeared from the record that the advance represents a 20 percent home consumption tax. At the hearing it appeared that the president of the petitioning corporation testified that when his entered value was questioned by the examiner he called on that customs official and explained that he had followed his former custom of entering at the invoice price, which custom had been uniformly accepted by the appraiser, and referred the customs official to the case of United States v. Willoughby Camera Stores (21 C. C. P. A. 322, T. D. *30946851) which, held tripods not to be parts of cameras and therefore not subject to the Japanese home consumption tax on cameras and parts thereof. He cabled for a copy of the Japanese law regarding such tax and upon receipt submitted it to the appraiser, which report revealed that tripods were provided for therein as parts of cameras. From an examination of the record the court was satisfied that the entry was made without any intention to defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise.